In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-3465
BRADLEY A. LAVITE,
                                               Plaintiff-Appellant,
                                v.

ALAN J. DUNSTAN, et al.,
                                            Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                     Southern District of Illinois.
      No. 3:16-cv-00882-DRH-RJD — David R. Herndon, Judge.
                    ____________________

      ARGUED APRIL 2, 2019 — DECIDED AUGUST 7, 2019
                 ____________________

   Before HAMILTON, BARRETT, and SCUDDER, Circuit Judges.
    HAMILTON, Circuit Judge. Plaintiﬀ Bradley Lavite is a com-
bat veteran who works in the Administration Building of
Madison County, Illinois, as superintendent for the County’s
Veterans Assistance Commission. In the spring of 2015, gov-
ernment oﬃcials in Madison County banned Lavite from the
Administration Building indefinitely. They did so shortly af-
ter learning that Lavite had experienced a PTSD episode
2                                                  No. 18-3465

during which he threatened a police oﬃcer and then kicked
out the windows of a squad car.
    The ban lasted for nearly 20 months. Lavite kept his job
the entire time but had to work remotely. A few months be-
fore the ban was lifted, Lavite filed this lawsuit against Madi-
son County and the government oﬃcials he deemed respon-
sible. He alleged seven federal claims and one state-law claim.
The district court granted summary judgment for the defend-
ants on all federal claims and declined to exercise supple-
mental jurisdiction over the remaining state-law claim. We af-
firm.
I. Factual & Procedural Background
    Bradley Lavite is employed by the Veterans Assistance
Commission of Madison County, Illinois, where he has
served as superintendent since 2009. Commission personnel,
including Lavite, are not actually employees of Madison
County, but Lavite works frequently with County oﬃcials.
    One of Lavite’s early projects as superintendent was estab-
lishing the first veterans’ alternative treatment court in Illi-
nois. The funds for the court were raised by a nonprofit,
Friends of McAtac Foundation, which was incorporated in
2010 with the specific purpose of raising money to support
this project. Lavite served on the board of the Foundation,
which raised $30,000 in its first three years.
    In the spring of 2013, Madison County’s probation depart-
ment was suﬀering from budget cuts. County Administrator
Joseph Parente asked Lavite whether he would be willing to
allocate some of the Veterans Assistance Commission’s
budget to pay the salary of a probation department employee
whose position was in jeopardy. Lavite refused. The same
No. 18-3465                                                   3

spring, Lavite was again asked to divert money to benefit the
County, and he again objected. At a 2013 Commission meet-
ing, someone proposed using a portion of the $30,000 raised
by the Foundation to send several local judges and probation
oﬃcers to an alternative treatment court conference in Cali-
fornia. Lavite objected, arguing that those funds were meant
to benefit Madison County veterans directly. He alleged that
he was not invited to and has no knowledge of any subse-
quent meeting of the Foundation’s board. As we discuss in
detail below, Lavite argues that his 2013 objections to the
County’s use of Commission funds are examples of free
speech protected by the First Amendment and motivated
County oﬃcials to ban him two years later from the Admin-
istration Building.
     Since his release from active duty in 2004, Lavite has suf-
fered from Post-Traumatic Stress Disorder, known as PTSD.
On March 5, 2015, Lavite suﬀered a PTSD episode. His wife
called 911 and asked first responders to transport him to the
Veterans Administration Medical Center in St. Louis. Police
oﬃcers responded to the call, took a volatile Lavite into cus-
tody, and placed him in a holding cell in the Madison County
jail. Lavite’s PTSD symptoms did not improve. The oﬃcers
later placed him in a squad car to transport him to a local men-
tal health facility. Lavite was upset that oﬃcers were not
transporting him to the St. Louis facility that he and his wife
had requested, and his episode escalated. He began yelling
profanities and threats at an oﬃcer. He then proceeded to kick
out the rear windows of the squad car in which he had been
placed. No one was injured. Lavite eventually was trans-
ported to the VA center in St. Louis. The incident was cap-
tured on video by the squad car’s dashboard camera. Lavite
was charged with criminal damage to government-
4                                                  No. 18-3465

supported property, which was later amended to disorderly
conduct. On June 8, 2015, Lavite was found guilty of this of-
fense.
    Shortly after the incident, Tom Gibbons, the State’s Attor-
ney for Madison County, was told about it. He contacted
County Sheriﬀ John Lakin. After watching Lavite’s behavior
on the video, Lakin was troubled to learn that Lavite worked
for the Veterans Assistance Commission with its oﬃce in the
Administration Building. Lakin thought Lavite posed a dan-
ger to building employees and the public who might visit the
County building. Lakin shared his concerns with County Ad-
ministrator Joseph Parente, who in turn decided to issue an
order barring Lavite from County property. Alan Dunstan,
the County Board Chairman at the time, also reviewed the
dashboard camera footage and agreed with Parente’s deci-
sion. The extent of the ban is disputed. Lavite asserts that he
was prohibited from entering all County property. Defend-
ants contend that he was barred from entering only the Ad-
ministration Building.
    In May 2015, the County hired a doctor to examine Lavite,
review the video, and determine whether it would be safe for
Lavite to work from County property again. The County doc-
tor determined that Lavite was not fit to return for work. La-
vite’s personal physician disagreed and wrote a letter explain-
ing that she believed it was safe for Lavite to return to County
property with no limitations. Defendant Parente did not be-
lieve that Lavite’s physician viewed the dashboard camera
footage in rendering her assessment and recommendation.
     Lavite kept his job and worked remotely until December
2016, when a new County Board Chairman was elected and
lifted the ban on Lavite from County property. Throughout
No. 18-3465                                                            5

the period of the ban, Lavite was paid his full salary by the
Veterans Assistance Commission.
    On August 5, 2016, before he was allowed to reenter the
Administration Building, Lavite filed this suit in the Southern
District of Illinois against Dunstan, Parente, Lakin, Gibbons,
the Madison County Sheriﬀ’s Department, and Madison
County for compensatory and punitive damages.1 Lavite later
filed his operative First Amended Complaint against the same
defendants in their individual and oﬃcial capacities. At the
conclusion of discovery, the defendants filed motions for
summary judgment. The district court granted defendants
summary judgment on all federal claims and declined to ex-
ercise supplemental jurisdiction over the sole remaining state-
law claim. Lavite v. Dunstan, 2018 WL 5437717 (S.D. Ill. Oct.
29, 2018).
II. Analysis
     We review a district court’s grant of summary judgment
de novo, construing all facts and factual disputes in favor of
the nonmoving party. Steimel v. Wernert, 823 F.3d 902, 910 (7th
Cir. 2016). Summary judgment is proper where “there is no
genuine dispute as to any material fact and the movant is en-
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A
genuine issue of material fact exists when the evidence is such
that a reasonable jury could return a verdict for the nonmov-
ing party.” Carmody v. Board of Trustees of University of Illinois,
893 F.3d 397, 401 (7th Cir. 2018) (citations and quotations
omitted). First, we review Lavite’s First Amendment claims
against all defendants and State’s Attorney Gibbons

    1 Lavite also requested an injunction ordering defendants to lift the
ban. That request became moot when the ban was lifted.
6                                                   No. 18-3465

specifically. We then proceed to Lavite’s due process claims
against all defendants and Sheriﬀ Lakin specifically.
    A. First Amendment
    Lavite asserted four First Amendment claims. Counts I
and II were against all defendants and Counts VI and VII were
against only State’s Attorney Gibbons. In Count I, Lavite al-
leged that the defendants violated his First Amendment right
to assembly by banning him from Madison County property.
In Count II, he alleged he was illegally banned from County
property in 2015 in retaliation for his objections in 2013 to us-
ing Friends of the McAtac Foundation funds to pay the salary
of a probation department employee and to send judges and
probation personnel to the California conference, all in viola-
tion of his First Amendment right to free speech and expres-
sion. Counts VI and VII alleged that State’s Attorney Gibbons
violated Lavite’s right to free assembly by advising County
Chairman Dunstan and County Administrator Parente that
banning Lavite from County property was legal, or in the al-
ternative, failing to advise them that the ban was illegal. We
review the district court’s grant of summary judgment on the
assembly claims first, followed by our analysis of the free
speech retaliation allegation.
       1. Freedom of Assembly
          a. Nonpublic Forum
    Any regulation of speech or assembly on government
property must be able to withstand some degree of constitu-
tional scrutiny. The level of scrutiny depends in part on the
nature of the public property at issue. See Perry Education
Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 4546 (1983).
Governments have the least amount of latitude in restricting
No. 18-3465                                                    7

access to traditional public fora. Open or traditional public
fora are spaces like streets and parks that are generally “open
for assembly and debate.” Id. at 45, 55. The government can
also designate spaces not traditionally open to public assem-
bly and debate as public fora, but it must do so intentionally,
not “by inaction or by permitting limited discourse.” Cornelius
v. NAACP Legal Defense and Educ. Fund, Inc., 473 U.S. 788, 802
(1985); see DeBoer v. Village of Oak Park, 267 F.3d 558, 565 (7th
Cir. 2001). A space the government intentionally characterizes
as open to expressive activity is known as a “designated”
public forum. International Society for Krishna Consciousness,
Inc. v. Lee, 505 U.S. 672, 678 (1992).
    In both traditional and designated public fora, “reason-
able time, place and manner regulations are permissible, but
any content-based prohibition is permissible only if it is nec-
essary to serve a compelling state interest….” DeBoer, 267 F.3d
at 566; see also Cornelius, 473 U.S. at 800. Regulations on non-
public fora are subject to a less demanding constitutional
standard. The government may restrict access to a nonpublic
forum “as long as the restrictions are ‘reasonable and [are] not
an eﬀort to suppress expression merely because public oﬃ-
cials oppose the speaker’s view.’” Cornelius, 473 U.S. at 800,
quoting Perry Education Ass’n, 460 U.S. at 46 (alteration in Cor-
nelius).
    The district court addressed Lavite’s assembly claim only
as it applied to a ban on Lavite’s presence in the Administra-
tion Building. Lavite v. Dunstan, 2018 WL 5437717, at *3*5.
The parties disputed whether Lavite had been banned from
all County property or just the County Administration Build-
ing. We read Judge Herndon’s opinion to have decided that
there was no material dispute as to the fact that Lavite was
8                                                   No. 18-3465

banned from only that one property. On appeal, Lavite argues
that the district court erred in restricting the analysis to that
building. We disagree.
    The defendants oﬀered multiple pieces of evidence to sup-
port their assertion that the ban applied only to the County
Administration Building. The letter from Parente to Lavite
that served as the order said: “Per our telephone conversation
this morning … until further notice, you are not permitted to
enter the Madison County Administration Building.” The let-
ter made no reference to other County property. The defend-
ants also submitted an email Lavite sent to Parente. In the
email, Lavite thanked Parente for his earlier call and told
Parente that he had spoken with his employer, who was fine
with him taking “paid time oﬀ until some of this gets re-
solved….” He also wrote that there were “No worries about
me coming to the Admin Bldg for anything.” Both Parente
and Dunstan also provided aﬃdavits saying the ban was spe-
cific to the Administration Building.
    Lavite did not oﬀer evidence that he was banned from all
County property. As the non-moving party, Lavite is entitled
to all reasonable inferences in his favor, but “inferences that
are supported by only speculation or conjecture will not de-
feat a summary judgment motion.” Carmody, 893 F.3d at 401
(internal quotations omitted). Lavite did not present evidence
to raise a genuine issue of fact on this point.
    The district court correctly classified the Madison County
Administration Building as a nonpublic forum. In assessing
the relative public nature of a government-owned location,
courts should focus on the government’s intent. “The govern-
ment does not create a public forum by inaction or by permit-
ting limited discourse, but only by intentionally opening a
No. 18-3465                                                              9

nontraditional forum for public discourse.” Cornelius, 473 U.S.
at 802.
    The Administration Building is an oﬃce building, not a
traditional public forum open to public assembly and debate,
and Lavite did not oﬀer evidence indicating that Madison
County intended to designate it as a public forum. The build-
ing is a five-story oﬃce space, housing over twenty County
departments. No evidence suggests that this was a space in
which advocacy or interest groups met, let alone distributed
leaflets or literature. At most, the building displays an infor-
mational bulletin board notifying County residents and em-
ployees of local events. Lavite oﬀered no evidence character-
izing the type of events advertised or the frequency of post-
ings on the board. The lobby of the building, as Lavite points
out, is open to the public, but visitors sign in at a security post
and the space is open for public events only with advance ap-
proval. The district court correctly concluded that Lavite
failed to oﬀer evidence that, in policy or practice, the building
was used for political activity or assembly of the public. 2
    The district court’s decision is consistent with our descrip-
tion of similar government property as a nonpublic forum in
Grossbaum v. Indianapolis-Marion Building Auth., 63 F.3d 581,
586 (7th Cir. 1995). In Grossbaum, the relevant space was the


    2 Lavite asserts for the first time on appeal that the Administration
Building was used for several additional public functions. For example,
he contends that citizens of Madison County vote in the building, that pro-
testers often assemble with placards on the building’s grounds, and that
the press is frequently invited to the building to conduct interviews and
take public statements. Our review cannot include facts outside of the
summary judgment record, so we do not consider these assertions in rul-
ing on Lavite’s First Amendment Freedom of Assembly claims.
10                                                 No. 18-3465

lobby of a city-county building housing many of the oﬃces,
agencies, and departments of the City of Indianapolis and
Marion County, Indiana. Id. at 582. The lobby of the building
was also “open to the public during business hours” and “by
policy and longstanding practice … a wide variety of public
and private speakers” were provided access to the space. Id.
In this case, we have even less evidence indicating that the
relevant government entity intended to designate the oﬃce
building as a public forum. In sum, the summary judgment
record did not include facts from which a reasonable trier of
fact could conclude that Madison County intended to open
the Administration Building to expressive activity.
          b. Motivation for the Ban
   In the district court, the defendants argued that Lavite’s
right to assemble on government property was not violated
because the ban on his presence in the building was view-
point-neutral and reasonably motivated by legitimate safety
concerns. The district court found that Lavite failed to oﬀer
evidence to the contrary. 2018 WL 5437717, at *5, *8. We agree.
     Because the Administration Building is a nonpublic fo-
rum, the defendants’ restriction on Lavite’s access to the
building would violate the Freedom of Assembly Clause only
if it were unreasonable or imposed to suppress Lavite’s view-
point on a subject that he and others would otherwise be per-
mitted to discuss in this forum. “Control over access to a non-
public forum can be based on subject matter and speaker
identity so long as the distinctions drawn are reasonable in
light of the purpose served by the forum and are viewpoint
neutral.” Cornelius, 473 U.S. at 806. Defendants’ restriction in
this case was content-neutral. It was based on safety, not sub-
ject matter or viewpoint.
No. 18-3465                                                   11

    Lavite argues that banning him from the Administration
Building was unreasonable. Unlike in other First Amendment
cases where plaintiﬀs are prohibited from certain activities
like distributing flyers or erecting signs, Lavite was banned
from entering the county building for any purpose. Banning
him from a government building entirely was more restrictive
than banning the specific activities of a person in the building,
but that is not the relevant standard. “The Government’s de-
cision to restrict access to a nonpublic forum need only be rea-
sonable; it need not be the most reasonable or the only reason-
able limitation.” Cornelius, 473 U.S. at 808. The government
has an interest in ensuring the safety of its employees and the
public generally. After Lavite displayed violent behavior in
his encounter with police, the defendant oﬃcials decided that
he posed a risk to the employees who worked in his oﬃce
building. The facts of that violent episode are not disputed.
For First Amendment purposes, this decision was reasonable,
and Lavite has not produced evidence to create a triable issue
here. “[T]he Government, ‘no less than a private owner of
property, has power to preserve the property under its control
for the use to which it is lawfully dedicated.” Id. at 800, quot-
ing Greer v. Spock, 424 U.S. 828, 836 (1976).
    Lavite also argues that the ban was an impermissible at-
tempt to retaliate against him for his objections in 2013 to us-
ing McAtac Foundation funds to support the County’s proba-
tion department and to send local judges and probation oﬃc-
ers to a conference. As the district court noted, this argument
makes little sense given the timeline of events. Lavite voiced
his objections to the proposed spending in the spring of 2013.
He retained full access to the Administration Building for the
next two years. Not until March 2015, right after Parente
viewed the dashboard camera footage of the police incident,
12                                                  No. 18-3465

was Lavite banned from the building. Given the two-year gap,
we agree with the district court that Lavite’s unsupported
speculation that the defendants banned him from the county
building because of his opposing viewpoint on spending the
Commission’s money does not show a genuine issue of mate-
rial fact.
    In resolving Lavite’s assembly claim, we are not address-
ing bans that would exclude a civilian entirely from access to
government oﬃces, which would raise issues under the First
Amendment right to petition the government, which has not
been argued here. This is an unusual case in that plaintiﬀ was
not a public employee but worked in a government oﬃce
building and managed to keep working and earning his sal-
ary during a 20-month ban on entering that building. The
County’s decision to ban Lavite from the Administration
Building because of his violent behavior reflects the reality
that the building is his oﬃce and thus a location he would en-
ter regularly. It is an example of government acting as would
a private owner managing its property. We express no view
on cases in which a local government bars someone from ac-
cessing government services in a building and makes no al-
ternative arrangements for meaningful access to government
oﬃces and services.
       2. Retaliation for Free Speech
     The timing of events is also important for Lavite’s free
speech retaliation claim. “‘[T]he First Amendment prohibits
government oﬃcials from subjecting an individual to retalia-
tory actions’ for engaging in protected speech.” Nieves v. Bart-
lett, 139 S. Ct. 1715, 1722 (2019), quoting Hartman v. Moore, 547
U.S. 250, 256 (2006). To prevail on a First Amendment retalia-
tion claim, a plaintiﬀ must show that (1) he engaged in
No. 18-3465                                                    13

constitutionally protected speech; (2) he suﬀered a depriva-
tion likely to deter his free speech; and (3) his protected
speech was at least a motivating factor for the deprivation. See
Woodruﬀ v. Mason, 542 F.3d 545, 551 (7th Cir. 2008); Massey v.
Johnson, 457 F.3d 711, 716 (7th Cir. 2006). The first and third
prongs—i.e., constitutionally protected speech and causa-
tion—are contested here.
    The district court found that because Lavite’s 2013 com-
ments were made pursuant to his duties at the Veterans As-
sistance Commission, they did not qualify as First Amend-
ment speech. Lavite, 2018 WL 5437717 at *5*6, citing Garcetti
v. Ceballos, 547 U.S. 410, 416, 421 (2006). We are not convinced,
however, that Garcetti reaches so far. Garcetti held “that when
public employees make statements pursuant to their oﬃcial
duties, the employees are not speaking as citizens for First
Amendment purposes, and the Constitution does not insulate
their communications from employer discipline.” 547 U.S. at
421 (emphasis added). Lavite was not a public employee
working for Madison County, so Garcetti does not necessarily
apply.
    We need not decide the Garcetti issue, though, because La-
vite cannot satisfy the causation element of his First Amend-
ment retaliation claim. A plaintiﬀ “must show ‘a causal link
between the protected act and the alleged retaliation.’” Wood-
ruﬀ, 542 F.3d at 551, quoting Roger Whitmore’s Automotive Ser-
vices, Inc. v. Lake County, 424 F.3d 659, 669 (7th Cir. 2005); see
also Nieves, 139 S. Ct. at 1722 (plaintiﬀ must establish causal
connection between defendant’s retaliatory animus and
plaintiﬀ’s injury).
    To prove causation on a First Amendment retaliation
claim, a plaintiﬀ may rely on both direct and circumstantial
14                                                    No. 18-3465

evidence. Hobgood v. Illinois Gaming Board, 731 F.3d 635,
64344 (7th Cir. 2013); Kidwell v. Eisenhauer, 679 F.3d 957,
96566 (7th Cir. 2012). “Direct evidence is evidence which, if
believed by the trier of fact, will prove the particular fact in
question without reliance upon inference or presumption.”
Kidwell, 679 F.3d at 965, quoting Rudin v. Lincoln Land Commu-
nity College, 420 F.3d 712, 720 (7th Cir. 2005), quoting in turn
Eiland v. Trinity Hospital, 150 F.3d 747, 751 (7th Cir. 1998). “Cir-
cumstantial evidence may include suspicious timing, ambig-
uous oral or written statements, or behavior toward or com-
ments directed at other employees in the protected group.”
Long v. Teachers’ Retirement System of Illinois, 585 F.3d 344, 350
(7th Cir. 2009). “[T]hese categories of evidence are not exclu-
sive, nor are they a set of prongs of a circumstantial evidence
‘test.’” Hobgood, 731 F.3d at 644.
    Lavite oﬀers circumstantial evidence to show causation,
citing seven facts that he argues should have defeated sum-
mary judgment: (1) Defendants instituted the ban despite La-
vite’s psychiatrist’s recommendation that he be allowed to en-
ter all County property without restriction; (2) the ban was
applied only to Lavite as opposed to all veterans suﬀering
from PTSD; (3) Lavite was replaced as a McAtac Foundation
board member in June 2015; (4) Lavite attended a benefit din-
ner with a state senator who said he did not feel threatened
by Lavite at that event; (5) defendants did not lift the ban until
a new County Chairman was elected, despite the fact that La-
vite experienced no subsequent PTSD episodes; (6) Lavite has
not had any PTSD episodes or violent incidents since he was
allowed back in the Administration Building; and (7) a state-
court judge in November 2016 confirmed that Lavite must be
allowed to attend all of his court hearings, but the judge did
No. 18-3465                                                 15

not require that Lavite be allowed into the Administration
Building, and the defendants did not lift the ban.
    None of this evidence supports a reasonable inference of
causation between the ban imposed on Lavite in 2015 and his
2013 objections to the proposals to divert some of his Com-
mission’s budget to other County purposes. Given the pas-
sage of time and the weakness of the circumstantial evidence,
we conclude that any inference that the 2015 ban was moti-
vated by the 2013 budget objections would be unreasonably
speculative. Lavite’s only evidence that even refers to the
Foundation was the fact that he was removed from its board
in 2015. That evidence still does not permit a reasonable fact-
finder to infer that the defendants banned Lavite from the Ad-
ministration Building to punish him for his Foundation-re-
lated comments two years earlier or in an eﬀort to have him
removed from the board. Lavite provided no information as
to who makes decisions to elect or appoint board members or
any evidence connecting his replacement as a board member
to the County defendants.
    “Suspicious timing” is not always essential to establish
causation, but in context and given Lavite’s lack of other cau-
sation evidence, the two-year gap between the critical events
helps show that summary judgment was proper. A reason-
able jury could not have inferred that Lavite was banned from
the Administration Building because of his earlier comments
regarding use of Veterans Assistance Commission funds.
   B. Due Process
   We next turn to Lavite’s due process claims. The Four-
teenth Amendment provides: “No state shall … deprive any
person of life, liberty, or property, without due process of
16                                                 No. 18-3465

law.” The Due Process Clause provides citizens with certain
procedural protections when the government seeks to take
away life, liberty, or property. Typically, these protections
take the form of prior notice and a meaningful opportunity to
be heard. Cleveland Board of Education v. Loudermill, 470 U.S.
532, 542 (1985). However, not “every person who suﬀers harm
traceable to procedurally questionable government actions”
has a valid due process claim. Manley v. Law, 889 F.3d 885, 890
(7th Cir. 2018).
    To establish a due process violation, a plaintiﬀ must actu-
ally have been deprived of a liberty or property interest enti-
tled to constitutional protection. See Paul v. Davis, 424 U.S.
693, 71011 (1976). Only then can courts move on to what
level of process was due. A qualifying “interest must have a
foundation in state or federal positive law … must be a free-
standing entitlement and not contingent on post-injury ad-
ministrative or judicial processes for recognition … [and]
must itself be substantive rather than procedural in nature.”
Manley, 889 F.3d at 890. We agree with the district court that
Lavite’s due process claims must fail.
       1. Due Process Claim Against All Defendants
   In Count III, Lavite alleged that all defendants violated his
due process rights because they failed to follow the Madison
County Personnel Policy Handbook, which addresses the in-
vestigation and resolution of violent workplace incidents and
provides in relevant part:
       To the extent practicable and reasonable, the in-
       vestigation shall be conducted by the Elected
       Oﬃcial/Department Head promptly, in an im-
       partial manner, and confidentially. In cases
No. 18-3465                                                   17

       where the perpetrator is not a County employee
       or in any other case the County deems advisa-
       ble, law enforcement oﬃcials may be asked to
       conduct the investigation.
    Lavite argues that in violation of this rule, he was banned
from County property before an investigation was conducted
and without being given any opportunity to be heard. In
granting summary judgment for the defendants on this claim,
the district court explained that Lavite failed to identify any
substantive liberty or property interest that attached to this
procedural rule so that his “allegation that Defendants vio-
lated his due process rights by not following established pol-
icy is not suﬃcient to create a genuine issue of material fact.”
Lavite v. Dunstan, 2018 WL 5437717, at *7. We agree.
    State and local law can create and confer constitutionally
protected liberty and property interests, but state and local
procedural protections do not by themselves give rise to fed-
eral due process interests. See Wolﬀ v. McDonnell, 418 U.S. 539,
557 (1974) (Due Process Clause did not create liberty interest
in credits prisoners receive for good behavior, but Nebraska
law created a liberty interest for prisoners in shortened prison
sentences which result from good time credits). “Even when
required by statute or ordinance, purely procedural rules of
state and local law give rise to constitutionally protected in-
terests only when the mandated procedure contains within it
a substantive liberty or property interest.” Manley, 889 F.3d at
893; see also Linear v. Village of University Park, 887 F.3d 842,
844 (7th Cir. 2018) (“[P]rocedural rights based on a contract or
an ordinance have nothing to do with the Due Process Clause,
which protects substantive interests—rights in life, liberty, or
property—rather than state-created procedures.”); Wallace v.
18                                                    No. 18-3465

Tilley, 41 F.3d 296, 301 (7th Cir. 1994) (“The denial of state pro-
cedures in and of itself does not create inadequate process un-
der the federal constitution.”); Cain v. Larson, 879 F.2d 1424,
1426 (7th Cir. 1989) (“It is by now well-established that in or-
der to demonstrate a property interest worthy of protection
under the fourteenth amendment’s due process clause, a
party may not simply rely upon the procedural guarantees of
state law or local ordinance.”). “Process is not an end in itself.
Its constitutional purpose is to protect a substantive interest
to which the individual has a legitimate claim of entitlement.”
Olim v. Wakinekona, 461 U.S. 238, 250 (1983).
    The section of the Madison County Personnel Policy
Handbook that Lavite relies upon sets out purely procedural
rules. In fact, calling them rules might even be a stretch. The
relevant Handbook Policy states that law enforcement may in-
vestigate, not that it must. Lavite did not identify any substan-
tive liberty or property interest embedded within these pro-
cedural regulations. Summary judgment on Court III was
proper.
       2. Due Process Claims Against Sheriﬀ Lakin
    Lavite asserted due process claims in Counts IV and V
only against Sheriﬀ Lakin, alleging that he “had the duty to
assure there were adequate rules and procedures in eﬀect on
how to conduct an investigation … pursuant to [the above
cited section] of the Madison County Personnel Policy Hand-
book” but failed to establish these necessary procedures. In
Count V, Lavite alleged in the alternative that Lakin and the
“Sheriﬀ’s Department had in place such rules and proce-
dures, but failed to implement or follow” them.
No. 18-3465                                                       19

    The district court granted Lakin summary judgment on
Count IV because from the record it concluded that Parente,
not Lakin, had banned Lavite from the County Administra-
tion Building, thereby causing any deprivation at issue. Lavite,
2018 WL 5437717, at *7. The court granted Lakin summary
judgment on Count V because again, local procedural rules
do not give rise to liberty or property interests and individu-
als do not have a constitutionally protected due process right
to have law enforcement investigate their cases. Id. at *8. Sum-
mary judgment as to both claims was appropriate on those
grounds and another one: in neither Count IV nor V did La-
vite identify a constitutionally protected liberty or property
interest of which Lakin deprived him.
    As shown, Madison County procedural rules cannot cre-
ate due process interests, so even if the Sheriﬀ’s Oﬃce had
rules in place governing law enforcement investigations into
incidents of workplace violence, any factual question as to
whether Lakin followed the rules in Lavite’s case would be
irrelevant. His failure to do so could not provide Lavite with
a viable due process claim. Lavite fares no better if we assume
the Sheriﬀ’s Oﬃce had no investigative procedural rules in
place. We are still left with the question of what constitution-
ally protected right Lavite claims he was denied by Lakin’s
actions or inaction. Lavite does not allege that Lakin’s inves-
tigative failures denied him a “right to judicial access” or con-
tributed to a denial of his property interest in his employ-
ment. Instead, he argues only that he was denied an unspeci-
fied due process interest because Lakin failed either to estab-
lish or to implement rules and procedures governing investi-
gations of workplace violence. Lavite, however, “does not
have a constitutional right to have the police investigate his
case at all, still less to do so to his level of satisfaction.” Rossi
20                                                   No. 18-3465

v. City of Chicago, 790 F.3d 729, 735 (7th Cir. 2015). No material
fact aﬀecting this analysis was in dispute, and with plaintiﬀ
Lavite having no alleged liberty or property interest, Lakin
was entitled to judgment as a matter of law.
     C. State-Law Claim
    Finally, Count VIII of Lavite’s complaint was a claim for
accounting under Illinois law, seeking an accounting of Com-
mission assets and expenditures. After granting summary
judgment on all of Lavite’s federal claims, the district court
declined to exercise supplemental jurisdiction over the state-
law claim. Lavite, 2018 WL 5437717, at *9. The district court
acted well within its discretion in declining to exercise sup-
plemental jurisdiction after it dismissed all claims over which
it had original jurisdiction. 28 U.S.C. § 1367(c)(3). The rule is
not rigid, but this practice is common and usually sensible if
all claims within the court’s original jurisdiction have been re-
solved before trial. Coleman v. City of Peoria, 925 F.3d 336, 352
(7th Cir. 2019).
     The judgment of the district court is
                                                    AFFIRMED.